DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same aperture plan shape" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the same aperture plan shape" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 21 recites the limitation "the same aperture plan shape" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  
Dependent claims not directly named are rejected for being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-17, 19, 21, and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (20070274771) in view of Sunny ( WO 2009123567).  Chang et al. discloses a scaffolding standard comprising an elongate pipe 5, as best seen in Figure 5; 
a rosette 1, configured to be secured to the elongate pipe and having a plurality of apertures 12, 13, positioned on a first plane about the elongate pipe when the rosette is secured to the elongate pipe, each aperture configured to establish a connection to the elongate pipe, as best seen in Figure 2; 
a ledger 6, that includes at each of its distal ends a head 2, that is of a shape and configuration to be secured to at least one aperture of the plurality of the apertures of the rosette, but fails to disclose a bridge. 
Sunny teaches the utility of a scaffolding system having a bridge 300, as best seen in Figure 10a, configured (via elements 340) to be connected simultaneously to at least two apertures of the plurality of apertures of the rosette, said bridge comprising a fastening region 354, 356, 400 configured to secure said ledger at a location different from any aperture of said rosette,


Regarding claim 2 Sunny discloses wherein said bridge 300, is adapted and configured to accommodate said ledger 320, to be supported by said pipe at a location not catered for by any aperture of said rosette by the ledger being fastened to the fastening region 400, of said bridge.  
Regarding claim 3 Sunny discloses wherein the fastening region 354, 356, 400 is positioned to locate the ledger intermediate of two adjacent apertures of said rosette.  
Regarding claim 4 Sunny discloses wherein the fastening region 354, 356, 400  is positioned intermediate of two adjacent apertures of said rosette and at a different radial distance from the pipe 14, than the two adjacent apertures of the rosette when the rosette is secured to the pipe.  

Regarding claim 8 Sunny discloses wherein the fastening region is a slot 354, shaped aperture, the slot having an elongate direction that lies in a notional plane that is parallel to the elongate direction of a standard, the notional plane not passing through the apertures of the rosette with which the bridge is engaged when in use, as best seen in Figure 10a.  
Regarding claim 9 Sunny discloses wherein the slot 354, of the bridge has an elongate direction that, when the bridge is in use, does not pass through any aperture of the rosette with which the bridge is engaged, as best seen in Figure 10a.   
Regarding claim 10 Sunny discloses wherein the elongate direction is radial to said pipe 14.  
Regarding claim 11 Sunny discloses, wherein said bridge comprises a bridging portion including two prongs, as best seen in the marked-up figure below, that are spaced apart and configured to be in registration with the two apertures of said rosette.  
Regarding claim 12 Sunny discloses wherein the two prongs project in a direction that is parallel to each other and in the same direction as each other, as best seen in the marked-up figure below.

    PNG
    media_image1.png
    442
    839
    media_image1.png
    Greyscale

Regarding claim 13 Sunny discloses wherein the bridge portion and the two prongs, as best seen in the marked-up figure above, are shaped and configured so as to allow the bridge portion to rest on said rosette when each prong of said two prongs is fully engaged with a respective aperture.  
Regarding claim 14 Sunny discloses wherein the prongs are shaped and configured to engage with the pipe of a scaffolding standard when fully engaged into a respective aperture of the rosette of the standard, as best seen in the marked-up figure above.  
Regarding claim 15 Sunny discloses wherein the bridge is at least partially staple shaped, as best seen in Figure 10a.  
Regarding claim 16 Sunny discloses, wherein the bridge portion is substantially planar, as best seen in marked-up Figure 10a.

    PNG
    media_image2.png
    442
    839
    media_image2.png
    Greyscale

Regarding claim 17 Sunny discloses, wherein the fastening region 400, of the bridge portion has an aperture and comprises a landing configured to support said ledger 320, when engaged at the aperture of said fastening region of said bridge, as best seen in Figure 10a.
   
Regarding claim 19 Chang discloses a plurality of scaffolding standards, each standard comprising an elongate pipe 5; 
at least one rosette 1, configured to be secured to the elongate pipe and having a plurality of apertures 12, 13, about the pipe configured to connect additional scaffolding components to said standard; 
a plurality of ledgers 6, each ledger comprising a distal end with a head 2, and each ledger secured at a respective aperture of the plurality of apertures of the rosette 
Sunny teaches the utility of a bridge connected to said at least one rosette at least two said apertures thereof, said bridge comprising a fastening region 354, 356, configured to secure one of said ledgers at a location not -4- {02719272.1}catered for by any aperture of said rosette and said bridge extending in a direction that is not parallel and is not perpendicular to any ledgers secured directly to said rosette wherein the fastening region of the bridge has an aperture 354, of the same aperture plan shape as an aperture of said apertures of said rosette.  The use of bridge member is used in the art so that the installation and dismantling of the scaffolding structure does not require sophisticated instruments for the purpose of assembling and disassembling the structure and to prevent accidental slip-offs during positioning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the scaffolding system of Chang with a bridge as taught by Sunny so that the installation and dismantling of the scaffolding structure does not require sophisticated instruments for the purpose of assembling and disassembling the structure and to prevent accidental slip-offs during positioning.  
Regarding claim 21 Chang discloses a plurality of scaffolding standards, each comprising an elongate pipe 5; 
at least one rosette 1 configured to be secured to the elongate pipe and comprising a plurality of apertures 12, 13, about the pipe configured to connect said standard; 

Sunny discloses a bridge 300, configured to be connected to at least two apertures of said plurality of apertures of the rosette, said bridge comprising a fastening region 354, 356, 400, configured to secure a ledger of the plurality of ledgers so as to locate the ledger at a location not catered for by any aperture of said rosette, wherein the fastening region of the bridge has an aperture of the same aperture plan shape as an aperture of said apertures of said rosette.  The use of bridge member is used in the art so that the installation and dismantling of the scaffolding structure does not require sophisticated instruments for the purpose of assembling and disassembling the structure and to prevent accidental slip-offs during positioning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the scaffolding system of Chang with a bridge as taught by Sunny so that the installation and dismantling of the scaffolding structure does not require sophisticated instruments for the purpose of assembling and disassembling the structure and to prevent accidental slip-offs during positioning.  
Regarding claim 23 Chang et al. in view of Sunny discloses the scaffolding erected using the system as claimed in claim 21. 
Regarding claim 24 Chang et al. in view of Sunny fails to disclose the scaffolding being erected in a lift shaft of a building.  The examiner takes OFFICIAL NOTICE that it 
Regarding claim 25 Sunny discloses wherein said aperture 354, of said bridge has a closed plan configuration and said apertures of said rosette have a plan configuration open at one side, as best seen in Figure 2.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (20070274771) in view of Sunny ( WO 2009123567) in view of Moeller (3998294).  Chang et al. in view of Sunny discloses as advanced above fails to disclose a ladder support arm.  Moeller teaches the utility of an extendible arm 10, comprises at least two elongate arm members 30, 31, that are coupled together displaceably relative each other, as best seen in Figure 3, a first arm 30, of said elongate arm members defining a first end of said extendible arm 10, a second arm 31, of the elongate arm members defining a second end of the extendible arm, the distance between the first and second end being variable, wherein at said first end said first arm comprises a first head configured to engage said building structure, and wherein at said second end said .  
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (20070274771) in view of Sunny ( WO 2009123567) in Ching (DE10115232).  Chang et al. in view of Sunny as advanced above fails to disclose an extensible lateral support arm.  Ching et al. teaches the utility of an extendible lateral support arm 15, configured to span between building structure and said bridge, said extendible arm comprising at least two elongate arm members coupled together displaceably relative each other, a first arm of said elongate arm members defining a first end of said extendible lateral support arm, and a second of the elongate arm members defining a second end of the extendible lateral support arm, a distance between the first and second end being variable, and wherein at said first end, said first arm comprises a first head configured to engage to said building structure, and wherein at said second end, said second arm comprises a second head configured to be secured to said bridge, as best seen in Figure 2.  The use of an extensible lateral support arm is used in the art to adjust and maintain the position of vertical components of a scaffolding at a selected spaced distance from one another.  Therefore, it would .     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10125505. Although the claims at issue are not identical, they are not patentably distinct from each other because the noted claims of So 10125505 disclose at least each limitation of the application claims 1-5 and 8-25 including but not limited to a scaffolding standard comprising an elongate pipe; a rosette configured to be secured to the elongate pipe and having a plurality of apertures positioned on a first plane about the elongate pipe when the rosette is secured to the elongate pipe, each aperture configured to establish a connection to the elongate pipe; a ledger that includes at each of its distal ends a head that is of a shape and configuration to be secured to at least one aperture of the .
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23, 24 rejected as being obvious under 35 USC 103 over Gerhard, claim 22 over Gerhard in view of Ching, claims 1-6, 8-17 and 19 over Gerhard in view of Chang and claim 20 over Gerhard in view of Chang in view of Moeller have been considered but are moot because the grounds of rejection does not rely on the combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634